 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    RAYMOND JUSTO KITILYA,                              No. 2:18-cv-1018-KJM-EFB P
11                        Plaintiff,
12            v.                                          ORDER
13    CALIFORNIA MEDICAL FACILITY,
14                        Defendant.
15

16           Plaintiff, a state prisoner proceeding without counsel in this action brought pursuant to 42

17   U.S.C. § 1983, seeks leave to proceed in forma pauperis. ECF Nos. 2, 7.

18                                 Application to Proceed In Forma Pauperis

19           Plaintiff application makes the showing required by 28 U.S.C. § 1915(a)(1). Accordingly,

20   his request to proceed in forma pauperis is granted. By separate order, the agency having

21   custody of plaintiff will be directed to forward payments from his account to the Clerk of Court

22   each time the amount in the account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §

23   1915(b)(2).

24                                                  Screening

25           I.      Legal Standards

26           Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

27   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

28   which relief may be granted, or seeks monetary relief against an immune defendant.
                                                         1
 1           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff's obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action's elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint's allegations are
 9   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
10   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
11   Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).
12           In reviewing a complaint under this standard, the court must accept as true the allegations
13   of the complaint in question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740
14   (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all doubts in
15   the plaintiff's favor, Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must
16   satisfy the pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule
17   8(a)(2) “requires a complaint to include a short and plain statement of the claim showing that the
18   pleader is entitled to relief, in order to give the defendant fair notice of what the claim is and the
19   grounds upon which it rests.” Twombly, 550 U.S. at 562-563 (2007).
20           II.     Analysis
21           Plaintiff alleges that some of his property was lost when he was transferred between state
22   prisons. ECF No. 1 at 3. He lists only the California Medical Facility (“CMF”) itself as a
23   defendant. Plaintiff’s claims are non-cognizable for two reasons. First, the negligent or
24   intentional deprivation of a prisoner’s property fails to state a claim under § 1983 if the prisoner
25   has an adequate post-deprivation remedy. Hudson v. Palmer, 468 U.S. 517, 533 (1984).
26   California provides an adequate post-deprivation remedy. See Watts v. Harlan, No. 2:14-cv-
27   00914 DAD P, 2015 U.S. Dist. LEXIS 20773 (E.D. Cal. Feb. 19, 2015). Second, CMF is not a
28   viable defendant in a § 1983 action. The Eleventh Amendment bars suits against state agencies as
                                                          2
 1   well as those where the state itself is named as a defendant. Aholelei v. Dept. of Public Safety,
 2   488 F.3d 1144, 1147 (9th Cir. 2007). And CMF is a part of a state agency - the California
 3   Department of Corrections and Rehabilitation – and thus enjoys Eleventh Amendment immunity
 4   from suit. Allison v. California Adult Authority, 419 F.2d 822, 823 (9th Cir. 1969) (holding that
 5   state prison was a state agency entitled to sovereign immunity).
 6                                              Leave to Amend
 7             Plaintiff will be given an opportunity to amend his complaint. He is cautioned that any
 8   amended complaint must identify as a defendant only persons who personally participated in a
 9   substantial way in depriving him of his constitutional rights. Johnson v. Duffy, 588 F.2d 740, 743
10   (9th Cir. 1978) (a person subjects another to the deprivation of a constitutional right if he does an
11   act, participates in another’s act or omits to perform an act he is legally required to do that causes
12   the alleged deprivation). Plaintiff may also include any allegations based on state law that are so
13   closely related to his federal allegations that “they form the same case or controversy.” See 28
14   U.S.C. § 1367(a).
15             The amended complaint must also contain a caption including the names of all defendants.
16   Fed. R. Civ. P. 10(a).
17             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
18   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Nor may he bring multiple, unrelated claims
19   against more than one defendant. Id.
20             Any amended complaint must be written or typed so that it so that it is complete in itself
21   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
22   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
23   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
24   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
25   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
26   1967)).
27             Any amended complaint should be as concise as possible in fulfilling the above
28   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
                                                         3
 1   background which has no bearing on his legal claims. He should also take pains to ensure that his
 2   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
 3   and organization. Plaintiff should carefully consider whether each of the defendants he names
 4   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
 5   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
 6                                                Conclusion
 7             Accordingly, it is ORDERED that:
 8             1.    Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is GRANTED;
 9             2.    Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
10   in accordance with the notice to the California Department of Corrections and Rehabilitation filed
11   concurrently herewith;
12             3.     Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend within 30
13   days of service of this order; and
14             4.    Failure to comply with any part of this this order may result in dismissal of this
15   action.
16   DATED: May 9, 2019.
17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
